Dent, Judge,

(Concurring):

There is not the slightest evidence offered in this case tending to show loss to the State through Mr. Chilton having followed the usual custom of his office in extending temporary credit to the State’s customers.
The sole question seems to be whether the present Secretary of State should receive the State’s money from the State’s customers to the relief of his predecessor, or whether Mr. Chilton should be required to pay over the same in the first instance and look to such customers for reimbursement. Had there not been a change of political administration the former course would have been no doubt persued, for it is much easier not to extend customary courtesies to our political opponents than our political friends, especially if the exigencies of politics appear to require a public exhibition of strict and unbending adherence to law broken in its letter though without apparent detriment or loss.
If Mr. Chilton extended credit alone to responsible persons neither he nor the State can lose anything thereby. If he extended credit to irresponsible persons he must bear the loss.
For this reason I concur in the reversal of this case, that there may be a full investigation and the loss if any may be placed where it ultimately belongs without further litigation.

Reversed.